UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Year ended June 30, 2008 rTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission file number: 000-52765 VEMICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 523 Avalon Gardens
